DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50-53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Sawanoi (U.S. Pub. No. 2014/0207009) (previously disclosed) in view of Marinello et al (2015/0032012).
	Regarding claim 50, Sawanoi discloses:
	A blood pressure measuring apparatus (Abstract), comprising a pressuring device used for pressurizing and depressurizing a measured site (Paragraph 0033 discloses wherein the electronic sphygmomanometer determines the blood pressure of a user and paragraph 0015 discloses wherein the cuff is inflated and deflated); a sensing module used for connecting with the pressuring device to sense the pressure at the joint and output a pressure signal (Paragraph 0043 and 0045 discloses wherein the pressure sensor detects pressure within the air bladder and outputs the data to the CPU); an audio collection module used for Paragraph 0014 describes wherein a microphone is implemented within the cuff for detecting Korotkoff sounds and wherein the data or signal is then output to a measurement unit); a master unit used for connecting with the sensing module and the audio collection module to receive and process the pressure signal and the audio signal (Figure 9 shows wherein the CPU receives the outputted signals from both the pressure sensor and the microphone and further processes the signal data for output), wherein said pressure signal and said audio signal during a blood pressure measurement are completely collected and stored (Paragraph 0041 discloses wherein the system contains memory for storing the blood pressure measurement values).
	Yet, Sawanoi does not disclose:
Wherein blood pressure values can be separately determined using an auscultatory method and an oscillometric method, and parameters used in the oscillometric method can be automatically adjusted based on the blood pressure values determined with the auscultatory method, and the blood pressure measuring apparatus obtains the blood pressure values by using the oscillometric method with the adjusted parameters.
However, in the same field of blood pressure measurement systems, Marinello discloses:
Wherein blood pressure values can be separately determined using an auscultatory method and an oscillometric method, and parameters used in the oscillometric method can be automatically adjusted based on the blood pressure values determined with the auscultatory method, and the blood pressure measuring apparatus obtains the blood pressure values by using the oscillometric method with the adjusted parameters (paragraphs 0008-0011, 0018, and 0030-0036 disclose wherein the oscillometric blood pressure system takes a first blood pressure measurement using an auscultatory blood pressure reading in order to obtain a reference blood pressure and threshold values and the system further performs an oscillometric reading and wherein the blood pressure values are calibrated, compensated, and calculated using the oscillometric signal in view of the patient-specific threshold values obtained from the first auscultatory measurement, such that the obtained values are obtained using the oscillometric method and are adjusted based on the first auscultatory reading and further discloses wherein the readings and measurements are done automatically).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sawanoi to incorporate wherein blood pressure values can be separately determined using an auscultatory method and an oscillometric method, and parameters used in the oscillometric method can be adjusted based on the blood pressure values determined with the auscultatory method, as taught by Marinello, in order to improve the accuracy and precision of measurement by reducing the potential for error by incorporating two separate methods of blood pressure measurement and adjusting the output result based on the readings or results of the two measurements, as each method can be influenced by separate factors or parameters. 
Regarding claim 51, Sawanoi in view of Marinello discloses the blood pressure measuring apparatus of claim 50. Sawanoi further discloses:
wherein the pressuring device comprises a pressure-applying component directly acting on the measured site (Paragraph 0015 discloses wherein the cuff is wrapped around the arm of user and is inflated or deflated and the resulting pressure on the cuff is measured via the pressure sensor (paragraph 0043-0045), and the audio collection module is partially or completely disposed within or outside of the pressure-applying component (Paragraph 0014 describes wherein a microphone is implemented within the cuff for detecting Korotkoff sounds and wherein the data or signal is then output to a measurement unit).
Regarding claim 52, Sawanoi in view of Marinello discloses the blood pressure measuring apparatus of claim 50. Sawanoi further discloses:
	wherein the sensing module comprises a pressure sensor via which the pressure at the joint between the pressure sensor and the pressuring device is sensed (Paragraph 0015 discloses wherein the cuff is wrapped around the arm of user and is inflated or deflated and the resulting pressure on the cuff is measured via the pressure sensor (paragraph 0043-0045))..
Regarding claim 53, Sawanoi in view of Marinello discloses the blood pressure measuring apparatus of claim 50. Sawanoi further discloses:
	further comprising an image output module for numerically and/or graphically displaying the completely collected and stored pressure signal and/or the audio signal (Paragraphs 0013-0016, 0038, 0102, and 0153 describes wherein the display unit displays the measured results).
Regarding claim 55, Sawanoi in view of Marinello discloses the blood pressure measuring apparatus of claim 50. Sawanoi further discloses:
	wherein the master unit determines the blood pressure values with the auscultatory method and/or the oscillometric method, and the blood pressure values are displayed by the image output module or/and are played by the audio output module (Paragraph 0044-0045 and 0048 discloses wherein an oscillometric method is used and paragraph 0013-0016, 0038, 0102, and 0153 discloses wherein the blood pressure values are displayed.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Sawanoi in view of Marinello, as applied to claim 50, and further in view of Tran (U.S. Pub. No. 2012/0245464) (previously disclosed).
Regarding claim 54, Sawanoi in view of Marinello discloses the blood pressure measuring apparatus of claim 50, yet Sawanoi does not teach:
an audio output module used for playing the audio signal and the audio formed by processing of the audio signal.
However in the same field of blood pressure monitoring devices, Tran discloses:
an audio output module used for playing the audio signal and the audio formed by processing of the audio signal (Paragraph 0218 discloses wherein the device outputs the audio signal of the resulting arterial blood flow sounds associated with blood pressure measurement).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an audio output module used for playing the audio signal and the audio formed by processing of the audio signal, as taught by Tran, in order to allow the user and/or a medical provider to remotely hear the audio captured by the microphone so that a diagnosis can be made remotely based on the measured data. 
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Sawanoi in view of Marinello, as applied to claim 50, and further in view of Lerner et al. (U.S. Pub. No. 2013/0303923) (previously disclosed).
Regarding claim 58, Sawanoi in view of Marinello discloses the blood pressure measuring apparatus of claim 50. Yet Sawanoi does not disclose:

However, in the same field of blood pressure measurement systems, Lerner discloses:
wherein the completely collected and stored pressure signal and audio signal, in their original form or after being processed, are transmitted to a terminal apparatus, so that the terminal apparatus and a specialized APP thereon can determine the blood pressure values, and adjust the parameters used in the oscillometric method (Paragraph 0066 discloses wherein the measured data can be output to an external system for calculation of blood pressure value and Paragraphs 0059-0061 and 0064 disclose wherein the parameters used for calculating the blood pressure value can be adjusted and paragraph 0053-0054 and 0083 discloses using a cuff application wizard for use in determining blood pressure measurement).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the completely collected and stored pressure signal and audio signal, in their original form or after being processed, are transmitted to a terminal apparatus, so that the terminal apparatus and a specialized APP thereon can determine the blood pressure values, and adjust the parameters used in the oscillometric method, as taught by Lerner, as a simple substitution for the single device calculation system, as taught by Sawanoi, in order to provide the predictable result of determining blood pressure measurement. 
Response to Amendment
Applicant amended claim 50 in the response filed 11/06/2020.
Applicant canceled claim 59 in the response filed 11/06/2020.
Response to Arguments
The Applicant’s arguments with respect to claims 50-55 and 58 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 11/06/2020. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791